             Case: 1:19-cv-02868-JPC Doc #: 31-17 Filed: 03/25/20 1 of 2. PageID #: 1101


                                               Subodh Chandra <subodh.chandra@chandralaw.com>


Stacy Hinners v. Michael J. O’Shea
Patrick Kasson <PKasson@reminger.com>                 Thu, Jan 30, 2020 at 4:19 PM
To: "subodh.chandra@chandralaw.com" <subodh.chandra@chandralaw.com>
Cc: "michael@moshea.com" <michael@moshea.com>, "driepenhoff@fisheldowney.com"
<driepenhoff@fisheldowney.com>


 Subodh,



        I saw your email to the Court with respect to resolving the matter. In connection with this, I want to
 remind you of your ethical duties.



        Mike will not agree to any resolution of the civil matter, where the disposition of a criminal matter is
 discussed and/or negotiated. How Mike proceeds as special prosecutor will not be affected by resolution of
 any underlying civil matter. For you to even ask, violates the ethical rules.



         Further, as I expressed to you in the Judge’s chambers, Mike views your prior efforts to have the City
 Counsel replace Mike with a prosecutor, and a direction for the charges to be dismissed, as an attempt by you
 to obstruct justice. We would similarly view any settlement terms, along those same lines, as a criminal
 attempt to obstruct justice.



          If you have any questions, please give me a call.



 Pat




  My Bio | Website | vCard




   T 614-232-2418            Patrick Kasson, Esq.
   F 614-232-2410            Reminger Co., LPA
   M 614-738-0887            PKasson@reminger.com
                             200 Civic Center Dr.,
                                                                                               A-16
                 Case: 1:19-cv-02868-JPC Doc #: 31-17 Filed: 03/25/20 2 of 2. PageID #: 1102
    www.reminger.com                Suite 800
                                    Columbus, OH 43215




Disclaimer

The information contained in this communication from the sender is conﬁdential. It is intended solely for use by the recipient and others authorized to receive it. If you are not the
recipient, you are hereby notiﬁed that any disclosure, copying, distribution or taking action in relation of the contents of this information is strictly prohibited and may be unlawful. This
email has been scanned for viruses and malware by Mimecast Ltd.
